             Case 1:20-cv-02486-LAP Document 20
                                             19 Filed 09/29/20
                                                      09/28/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  KC ALFRED,

                       Plaintiff,                               Civil Action No.: 20-cv-02486 (LAP)

  v.

  INSIDER, INC.,

                       Defendant.


                    [PROPOSED] STIPULATED PROTECTIVE ORDER

        The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

        ORDERED that any person subject to this Order—including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order—shall adhere to the following terms, upon pain of contempt:

        1.       Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in the course of discovery in this

action) that is designated as “Confidential” or “Highly Confidential Attorneys’ Eyes Only”

pursuant to the terms of this Order shall not disclose such Confidential Discovery Material or

Highly Confidential Attorneys’ Eyes Only Discovery Material to anyone else except as expressly

permitted hereunder.

        2.       The person producing any given Discovery Material may designate as

Confidential only such portion of such material as consists of:
              Case 1:20-cv-02486-LAP Document 20
                                              19 Filed 09/29/20
                                                       09/28/20 Page 2 of 8




         a)       previously nondisclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

payments, sales reports and sale margins);

         b)       previously nondisclosed material relating to ownership or control of any non-

public company;

         c)       previously nondisclosed business plans, product development information, or

marketing plans;

         d)       any information of a personal or intimate nature regarding any individual; or

         e)       any other category of information hereinafter given confidential status by the

Court.

         3.       The person producing any given Discovery Material may designate as Highly

Confidential Attorneys’ Eyes Only such portion of such material as consists of confidential

information, the disclosure of which to another party or non-party would create a substantial risk

of serious harm that could not be avoided by less restrictive means and includes information such

as current or future financials, business plans, or technical trade secrets.

         4.       With respect to the Confidential or Highly Confidential Attorneys’ Eyes Only

portion of any Discovery Material other than deposition transcripts and exhibits, the producing

person or that person’s counsel may designate such portion as “Confidential” or “Highly

Confidential Attorneys’ Eyes Only” by stamping or otherwise clearly marking as “Confidential”

or “Highly Confidential Attorneys’ Eyes Only” the protected portion in a manner that will not

interfere with legibility or audibility, and by also producing for future public use another copy of

said Discovery Material with the confidential information redacted. With respect to deposition

transcripts and exhibits, a producing person or that person’s counsel may indicate on the record
            Case 1:20-cv-02486-LAP Document 20
                                            19 Filed 09/29/20
                                                     09/28/20 Page 3 of 8




that a question calls for Confidential or Highly Confidential Attorneys’ Eyes Only information,

in which case the transcript of the designated testimony shall be bound in a separate volume and

marked “Confidential Information Governed by Protective Order” or “Highly Confidential

Attorneys’ Eyes Only Information Governed by Protective Order” by the reporter.

       5.       If at any time prior to the trial of this action, a producing person realizes that some

portion[s] of Discovery Material that that person previously produced without limitation should

be designated as Confidential or Highly Confidential Attorneys’ Eyes Only, she may so

designate by so apprising all parties in writing, and such designated portion[s] of the Discovery

Material will thereafter be treated as Confidential or Highly Confidential Attorneys’ Eyes Only

under the terms of this Order.

       6.       Confidential and Highly Confidential Attorneys’ Eyes Only information may be

used exclusively for purposes of this litigation, subject to the restrictions of this Order, and for no

other purposes.

       7.       No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:

       a)       the parties to this action;

       b)       counsel retained specifically for this action, including any paralegal, clerical and

other assistant employed by such counsel and assigned to this matter;

       c)       for Defendant, Maryanne Stanganelli, Associate General Counsel for Insider, Inc.

and Bix Bettwy, Corporate Counsel for Insider, Inc.;

       d)       as to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy;
             Case 1:20-cv-02486-LAP Document 20
                                             19 Filed 09/29/20
                                                      09/28/20 Page 4 of 8




        e)       any witness who counsel for a party in good faith believes may be called to testify

at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;

        f)       any person retained by a party to serve as an expert witness or otherwise provide

specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

        g)       stenographers engaged to transcribe depositions conducted in this action; and

        h)       the Court and its support personnel.

        8.       Absent written permission from the producer or further order of the Court, no

person subject to this Order other than the producing person may disclose Highly Confidential

Attorneys’ Eyes Only information to any person other than those identified in paragraph 6(b),

6(c), 6(e), 6(f), 6(g), and 6(h).

        9.       Prior to any disclosure of any Confidential Discovery Material or Highly

Confidential Attorneys’ Eyes Only Discovery Material to any person referred to in

subparagraphs 6(e) or 6(f) above, such person shall be provided by counsel with a copy of this

Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that that person has read this Order and agrees to be bound by its terms. Said

counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either prior to such person being permitted to testify (at deposition or trial) or

at the conclusion of the case, whichever comes first.

        10.      All Confidential Discovery Material and Highly Confidential Attorneys’ Eyes

Only Discovery Material filed with the Court, and all portions of pleadings, motions or other

papers filed with the Court that disclose such Confidential Discovery Material and Highly
          Case 1:20-cv-02486-LAP Document 20
                                          19 Filed 09/29/20
                                                   09/28/20 Page 5 of 8




Confidential Attorneys’ Eyes Only Discovery Material, shall be filed under seal with the Clerk

of the Court and kept under seal until further order of the Court. The parties will use their best

efforts to minimize such sealing. In any event, any party filing a motion or any other papers with

the Court under seal shall also publicly file a redacted copy of the same, via the Court’s

Electronic Case Filing system, that redacts only the Confidential Discovery Material and Highly

Confidential Attorneys’ Eyes Only Discovery Material itself, and not text that in no material way

reveals the Confidential Discovery Material or Highly Confidential Attorneys’ Eyes Only

Discovery Material.

       11.     Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as “Attorneys’ Eyes Only” in extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons will convene a

joint telephone call with the Court to obtain a ruling.

       12.     All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material has previously been sealed or designated as Confidential or Highly

Confidential Attorneys’ Eyes Only. The Court also retains unfettered discretion whether or not

to afford confidential treatment to any Confidential or Highly Confidential Attorneys’ Eyes Only

document or information contained in any Confidential or Highly Confidential Attorneys’ Eyes

Only document submitted to the Court in connection with any motion, application, or proceeding

that may result in an order and/or decision by the Court.

       13.      Each person who has access to Discovery Material or Highly Confidential
          Case 1:20-cv-02486-LAP Document 20
                                          19 Filed 09/29/20
                                                   09/28/20 Page 6 of 8




Attorneys’ Eyes Only Discovery Material that has been designated as Confidential or Highly

Confidential Attorneys’ Eyes Only shall take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

       14.     If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       15.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       16.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       17.     The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under seal and shall not assert

as a ground for entering such an Order the fact or circumstances of the inadvertent production.

       18.     The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

       19.     This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this action, all Discovery Material designated as “Confidential”
                                           19 Filed 09/29/20
           Case 1:20-cv-02486-LAP Document 20       09/28/20 Page 7 of 8




and/or “Highly Confidential Attorneys’ Eyes Only” and all copies thereof, shall be promptly

returned to the producing person, or, upon permission of the producing person, destroyed.

          20.   This Court shall retain jurisdiction over all persons subject to this Order to

 the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

 any contempt thereof.


         SO STIPULATED AND AGREED.

Dated: September 28, 2020
       New York, New York


By: s/ Richard P. Liebowitz                          By: s/ Oren J. Warshavsky
    Richard P. Liebowitz                                  Oren J. Warshavsky
    Liebowitz Law Firm, PLLC                              Baker & Hostetler LLP
    11 Sunrise Plaza, Suite 305                           45 Rockefeller Plaza
    Valley Stream, New York 11580-6111                    New York, New York 10111
    Telephone: (516) 233-1660                             Telephone: (212) 589-4200
    Email: rl@liebowitzlawfirm.com                        Fax: (212) 589-4201
                                                          Email: owarshavsky@bakerlaw.com

     Attorneys for Plaintiff                                Attorneys for Defendant
     KC Alfred                                              Insider, Inc.



 IT IS HEREBY SO ORDERED.



Dated:      September 29       , 2020
         New York, New York                            The Honorable Loretta A. Preska
                                                       United States District Court Judge
              Case 1:20-cv-02486-LAP Document 20
                                              19 Filed 09/29/20
                                                       09/28/20 Page 8 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KC ALFRED,
                       Plaintiff,                      Civil Action No. 20-cv-02486 (LAP)

          v.
                                                       Non-Disclosure Agreement
 INSIDER, INC.,

                       Defendant.


         I,                         , acknowledge that I have read and understand the Protective

Order in this action governing the non-disclosure of those portions of Discovery Material that

have been designated as Confidential or Highly Confidential Attorneys’ Eyes Only. I agree that

I will not disclose such Confidential Discovery Material or Highly Confidential Attorneys’ Eyes

Only Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of any issue or dispute arising hereunder and that

my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



Dated:
